Citation Nr: 1452061	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-44 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral vision disorder. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a February 2013 decision, the Board denied entitlement to service connection for a right flank/shoulder disorder and for a bilateral vision disorder.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in March 2014, the Court affirmed the Board decision to the extent that the service connection was denied for a right flank/shoulder disorder.  However, the Board decision denying service connection for a bilateral vision disorder was vacated and remanded for further proceedings consistent with the decision.  

In addition to the paper claims folder, the Veteran has electronic records found in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  A review of the VBMS file reveals no entries.  The VVA file contains evidence and documents all duplicative of those in the physical claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a bilateral vision disorder.  

In a decision issued in February 2013, the Board denied service connection for a bilateral vision disorder.  In so doing, the following factual findings were made: (1) blepharitis in both eyes, pseudophakia in both eyes, faint nasal keratectomy scars in both eyes, mild posterial capsular opacification of the left eye, dry eye, and post-operative residuals of cataracts surgery, were not diagnosed for many years after service and were not incurred during service; (2) left-side pterygium is not currently present; (3) currently diagnosed temporal right-side pterygium is related to service; and (4) myopic astigmatism, of itself, is a refractive error that is congenital and developmental in nature.

In making its determination, the Board placed reliance on an opinion expressed by a VA examiner in May 2012 to the effect that right eye loss of vision was due to refractive error and left eye loss of vision was due to refractive error and mild posterior capsular opacification.  

Review of the March 2014 Memorandum Decision reflects that the Secretary conceded that a remand was appropriate regarding the service connection claim for a bilateral vision disorder, because VA did not provide the appellant with an adequate VA examination.  Specifically, it was concluded that the May 2012 VA examiner provided no rationale supporting the opinion that the appellant's vision loss was due to refractive error.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran maintains that poor vision developed in service, to include as due to right eye pterygium which developed during service, and/or due to exposure to sun, wind, and sand while reportedly serving in Hawaii for 18 months.  

Pursuant to the above discussion, the Board finds that additional action is necessary to address deficiencies found with respect to the May 2012 opinions of the VA examiner, as noted in the March 2014 Memorandum Decision.  In this regard, once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, an addendum will be sought to obtain rationale supporting the medical opinion that the appellant's vision loss is due to refractive error.  In addition, a follow-up inquiry relating to whether refractive error was subjected to a superimposed disease or injury which created additional disability, will also be requested.  

The Board also notes that additional evidence and argument was presented for the record in October 2014, accompanied by a waiver.  As the case is being remanded for additional development, the AOJ will have an opportunity to review this evidence in the first instance on readjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims folder and a copy of this Remand to the May 2012 VA examiner for an addendum to her report.  Upon review of the entire claims folder, to include service treatment records, post-service treatment records, the results of the May 2012 physical examination, lay statements of the Veteran, and the private medical opinion offered in October 2014, the examiner should offer information and opinion as to the following:

(a) Provide rationale supporting the conclusion made in May 2012 that the appellant's vision loss is due to refractive error.

(b) Address and determine, with supporting rationale, whether refractive error is an acquired disability, or a developmental defect.

(c) If it is determined that the Veteran has a developmental defect of the left and right eyes, to include refractory error, address whether such defect was subject to a superimposed chronic disease or injury, claimed as right eye pterygium which developed during service, and/or due to exposure to sun, wind, and sand, while reportedly serving in Hawaii for 18 months during his period of active service.

(d) If the examiner determines that the Veteran has a current acquired disability of the left eye or right eye, is it at least as likely as not that any such disability was incurred in or is otherwise causally related to service? 

In the event that the May 2012 examiner is unavailable to provide the requested opinions, another qualified examiner may instead provide such opinions based on a comprehensive review of pertinent evidence, including that aforementioned.  Again, it is imperative that supporting rationale accompany the opinions be provided.

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to service connection for a bilateral vision disorder, to include consideration of the provisions of 38 C.F.R. §§ 3.303(c), 4.9, as appropriate.  If the benefit sought is not granted, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



